IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

 

 

 

 

   

 

at
Arntheny Eugene Myers SASSONS)
(full name): (Register No). )
O29.- Ot" 198
8-0898-Cy- W-Fyg - a
) Case No.
Plaintifffs). )
)
v. )
)
)
-e We Vliet) Defendants are sued in their (check one):
(Full name) Kansas Gity Nicsourt, OFFER =) Individual Capacity
Betan Tomer inson , Sele men ) Official Capacity
} J/ Both

 

Defendant(s).

COMPLAINT UNDER THE CIVIL RIGHTS ACT OF 42 U.S.C. § 1983

 

 

I Place of present confinement of plaintifi{s):_(' pr pce Cite Amertes 100 tient WAN
TERRACE ~ LEAVENWORTH, KANSAS. loiO4D
i. Parties to this civil action:

Please give your commitment name and any another name(s) you have used while
incarcerated.

A. Plaintiff Anthony Eugene Myers

 

 
 

 

 

 
 

RegisterNo- SD\33045
Address tap theuy, Ein, NES
WR Deke eee oe _
Baan Temenis. “Rebinsea, Sclom on
Is employed as

 

 

 

For additional plaintiffs or defendants, provide above information in same format on a
separate page.

Case 4:18-cv-00898-FJG Document1 Filed 11/07/18 Page 1of5

Wend

$3 3

65:6 Wd L- AON Mite
WAYS
awry aye ® HM

“Sh
<

Vil.

Do your claims involve medical treatment? Yes S No

 

Do you request a jury trial? Yes VA No
Do you request money damages? Yes Vv 4 No
State the amount claimed? $5 Coys 500 9-2 mnal/punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes SA No _

AS of

Grievance procedures:

A. Does your institution have an administrative or grievance procedure? N {\
Yes Ss No

 

B. Have the claims ; in- this case been presented through an administrative or grievance
procedure within the institution? Yes No NF

 

C. Ifa grievance was filed, state the date your claims were presented, how they were
presented, and the result of that procedure. (Attach a copy of the final result.)
“Enrenial Age EAWZ5 WAS SUPPOSE Te Be Be lent'ing 1a Josimudar

ty glociag hands ever Nese wade and eed. in acd -2819

D. Ifyou have not filed a grievance, state the reasons.
a Filed a ComPliniT woth ExTuenal AF faes,

    

 

 

 

Previous civil actions:

A. Have you Pegun o other cases in state or ‘federal courts dealing with the same factsinvolved __
in this. case?-——-—- --. - ---- eg No

B. Have you begun other cases in state or federal courts relating tg, hé conditions of or
treatment while incarcerated? sO ke

C. If your answer is “Yes,” to either of the Ns questi apse provide the following

 

 

information for each case. till Keen Dente Teeaimeat to
oe b e2q on lel? fand affer & Winks,
(1) Style: g |
(Plaintiff) (Defendant)
(2) Date filed:
2

Case 4:18-cv-00898-FJG Document1 Filed 11/07/18 Page 2of5
>

B.

(3) Court where filed:

 

 

(4) Case Number and citation:

(5) Basic claim made:

 

(6) Date of disposition:

 

(7) Disposition:

 

(Pending) (on appeal} (resolved}
(8) If resolved, state whether for:

 

(Plaintiff or Defendant)

‘For additional cases, provide the above information in the same format on a separate page.

Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred. Do not give legal arguments or cite cases or statutes, You
may do that in Item “B” below. If you allege related claims, number and set forth each claim
in a separate paragraph. Use as much space as you need to state the facts. Attach extra
sheets, if necessary. Unrelated separate. claims should be raised i ina separate civil action.

 

 

Case 4:18-cv-00898-FJG Document1 Filed 11/07/18 Page 3 of 5
X,

Relief: State briefly exactly what you want the court to do for you. Make no legal arguments.

ay ie pita URE TORTIE ie e  e  MA) f i SEE 7S TF

Ame 7 biz lA Uke fot TOE COURT TO MAKE THEM BAY fo pry Fant fed)
Sk Mantis oF SulPepintn Few the Teuble THEY Caused it MY LE

C21 Dectet# alumbeg

     
 
 

 

     

 

 

Counsel:

A. Ifsomeone other than a lawyer is assisting you in preparing this case, state the person’s
name.

 

B. Have you made any effort to contact a private lawyer to 4 ifh al she would
Tepresent you in this civil action? Yes

 

If your answer is “Yes,” state the names(s) and address(es) of each lawyer contacted,

 

 

 

C. Have you previously had a lawyer representing you in a civil action in this court?
Yes No vw

 

If your answer is “Yes,” state the name and address of the lawyer.

 

 

I declare under penalty of perjury that the foregoing is true and correct.

ND
Executed (signed) this a day of Al OVEM DEK 2018

 

Signaturets) of Piaihtifn

 

 

 

 

 

 

 

JUSTIN METZ
Notary Public, State of Kansas
a My ae Expires
4

Case 4:18-cv-00898-FJG Document1 Filed 11/07/18 Page 4of5
 

 

AictHony Wh eT gs 3; 73 Os: a j : a

Cove Civic Amenica ~ \ -RANSIS CITY 640
loo Highway Terrace

| 0S NOV 2008 PM 1
Leaven woath, Kansas . 6 2045 |

 

Lata Shits Disteict Cmurt Foc Te Usesteta Distect of Miscsue/

=
c 8 age
te st LJ0O EAST QTH.GTREET oom YSIa

Kansas City, Mo. lettre

- ‘ a ‘ ee
A /&¢ :
wat ‘U | ihe & ky ;
: a. 7 "4 am, = 7. /

BS itetSe86 ee Pen Pfipefargl fr saly} ition AGENT,

hiagly
= | i

NOTICE: This Correspondence was
mailed from a correctional institution
its contents are uncensored.

 

— i
fF. ke

o

ine

Case 4:18-cv-00898-FJG Document1 Filed 11/07/18 Page 5of5
